Citation Nr: 9912103	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  94-33 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Recovery of a loan guaranty indebtedness.  


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


INTRODUCTION

The record reflects that the veteran had active service from 
August 1966 to July 1970.  

When this matter was last before the Board of Veterans' 
Appeals (the Board) in November 1996, it was remanded to the 
Department of Veterans Affairs (VA), Houston, Texas, Regional 
Office's Committee on Waivers and Compromises (RO) for 
consideration of the issue of whether the VA was able to 
realize a net gain from the post-foreclosure resale of the 
subject property used as security for the VA guaranteed loan.  
In 1998, the RO determined that the VA did not realize a net 
gain, and issued a decision to that effect.  The veteran has 
expressed no disagreement with that decision.  In July 1998, 
the RO issued a supplemental statement of the case.  The case 
was returned to the Board in December 1998 and is now ready 
for further appellate review.  

A review of the record establishes that the veteran has not 
challenged the validity of the loan guaranty indebtedness, 
per se.  Although he has asserted an underlying disagreement 
with the ability of a homeowner's association to enforce its 
regulations against him under religious, constitutional, and 
moral grounds, as will be elaborated upon below, that 
challenge was against the association, and only in very 
indirect and general terms was it against the VA.  
Essentially, the Board discerns no viable challenge to the 
validity of the debt against VA and considers the veteran's 
arguments to be more logical and focused in the context of 
his request for a waiver.  Accordingly, the Board limits its 
review to the issue of waiver of recovery, as shown on the 
initial page of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There was a default in the veteran's VA guaranteed loan 
necessitating a foreclosure of the subject property, 
resulting in a loan guaranty indebtedness of $14,321.28, plus 
accrued interest.

3.  The veteran ceased making the required maintenance 
assessment payments to the Maintenance Association of the 
subdivision in which the subject property used as security 
for the VA guaranteed loan was situated despite having the 
ability to make those payments, or otherwise avoid 
foreclosure.  The veteran obtained the advantage of living in 
a home in a subdivision that had restrictive covenants and a 
Maintenance Association, and that as a condition of owning a 
home in that subdivision, he was required to follow the rules 
of, and make the full maintenance assessment payments to that 
association.  The veteran's failure to make full maintenance 
assessment payments were actions that constituted a willful 
intention to seek an unfair advantage over others in the 
subdivision, the note holder, and the VA.  That failure 
resulted in the creation of the loan guaranty indebtedness.  


CONCLUSIONS OF LAW

1.  There was a loss of the property used as security for the 
VA guaranteed loan after default on the loan, that resulted 
in a loss by the VA on the loan guaranty.  38 U.S.C.A. §§ 
5107(a), 5302(c) (West 1991); 38 C.F.R. § 1.964 (1998).

2.  There was an indication of bad faith on the part of the 
veteran in the creation of the loan guaranty debt.  38 
U.S.C.A. §§ 5107(a), 5302(c); 38 C.F.R. § 1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is not inherently implausible.  The Board has carefully 
considered all of the evidence of record.  The Board is also 
satisfied that all relevant facts pertaining to the existence 
of bad faith on the part of the veteran in the creation of 
the loan guaranty indebtedness have been properly developed 
to the extent possible.

Factual Background

The documentary evidence before the Board supports the 
following factual summary:  

In April 1980, the veteran and his ex-spouse obtained a 13 
percent, $90,500, VA guaranteed loan, that was used to 
finance the purchase of a new home in Katy, Texas, from 
the developer of the subdivision in which the home was 
located for the purchase price of $90,500.  They expended 
$1,733.56 in the transaction.  Monthly payments on the 
loans for principal, interest, taxes and insurance were 
projected to total $1,163.84.  

Under the terms of the purchase agreement for the purchase 
of the subject property, the veteran and his ex-spouse 
were furnished an owners policy of title insurance at the 
developer's expense.  Although a copy of the owners title 
insurance policy is not of record, the Mortgagee Policy of 
Title Insurance that was issued simultaneously with the 
owners title insurance policy, is contained in the loan 
guaranty file.  That policy discloses that the subject 
property used as security for the VA guaranteed loan was 
encumbered by restrictive covenants that were recorded in 
the land record of Harris County, Texas, and that those 
restrictive covenants contained a provision for an annual 
maintenance charge that was to be assessed against the 
subject property.  

A copy of the referenced Declaration of Restrictions is 
contained in the loan guaranty file.  In pertinent part, 
this declaration imposes various restrictive covenants 
upon each and every residential lot in the subdivision in 
which the subject property is located.  The restrictions 
cover various architectural and land use issues, including 
the creation of a maintenance association and the 
imposition of an annual maintenance charge upon each and 
every lot in the subdivision.  The restrictions provided 
for a potential increase in the annual maintenance charges 
and for the amendment of the restrictions through special 
meetings and votes of the homeowners association members.  
The restrictions also provided for the possibility of the 
acquisition, operation, maintenance and replacement of any 
common recreational facilities or other common areas.  The 
restrictions also established a lien on the lots in the 
subdivision to secure the payment of the maintenance 
charges for the benefit of the association, and the right 
of the Board of Directors of the association to file suit 
to compel compliance with the restrictions, and to 
foreclose upon the homeowners' lien.  

In conjunction with the purchase of the property, the 
veteran executed a VA Application for Home Loan Guaranty 
VA Form 26-1802a.  In that document, the veteran certified 
and agreed to repay the VA any claim which VA would be 
required to pay the note holders on account of default 
under the terms of the loans.  In qualifying for the loan, 
the veteran reported that he was employed by a large 
technology company receiving a gross monthly income of 
$1,025.  The veteran's spouse was reported to be receiving 
a gross monthly income of $997, for work as an 
administrative secretary for a local college.  

The veteran and his ex-spouse were charged with and paid 
at settlement a pro-rated amount of $180 for the 1980 
homeowner's association maintenance dues.  The record 
reflects, and the veteran admits, that he paid the full 
homeowners' association yearly dues for six years 
thereafter.  

In November 1984, the directors of the homeowner's 
Maintenance Association voted to accept title to the land 
and improvements known as the Swim and Tennis Club, and to 
"assume all of the duties and responsibilities . . . with 
respect to the operation and maintenance of the swim and 
tennis club as a necessary and desirable maintenance 
expense of the Association, payable out of the annual 
maintenance charge."  

In June 1987, the Maintenance Association, filed a Lien 
Affidavit and Declaration of Assessments in the land 
records of Harris County, Texas.  The document noted that 
the maintenance assessments due for the subject property 
had not been paid by the veteran and were delinquent in 
the amount of $525, plus accrued interest and other costs 
of collection, and that the Maintenance Association was 
authorized to impose a lien on the property.  

In September 1987, the veteran directed a letter to the 
Maintenance Association together with a check in the 
amount of $275, that he characterized as the 1987 
maintenance charge.  In the letter, the veteran explained 
that when he originally moved into his home, being a 
member of the pool and tennis club was voluntary and 
separate from the maintenance of the subdivision.  He 
noted that he did not use the club house "one single 
day," and that he therefore would not support the club 
house or be a member thereof.  He indicated that in the 
future he would only pay for the maintenance charges for 
the subdivision and would not pay for the club house since 
he did not use it.  The record shows, and the veteran 
admits, that from that point on, he made only partial 
payments of his yearly maintenance assessments in amounts 
that he unilaterally believed would cover the subdivision 
maintenance charges only.  

In June 1992, a summary judgment was entered in favor of 
the Maintenance Association against the veteran and his 
ex-spouse in the County Civil Court of Harris County, 
Texas, in the amount of $3,065.82, as past due assessments 
and later charges, together with interest, and attorney's 
fees.  In the judgment, an order of foreclosure of the 
subject property was entered in enforcement of the lien 
authorized by the subdivision's restrictive covenants.  It 
was further ordered that an Order of Sale and Writ of 
Possession be directed to the Sheriff or Constable within 
the State of Texas, to seize and sell the subject 
property, in order to satisfy the judgment.  

An Order of Sale and Writ of Possession was issued in 
August 1992.  In October 1992, the Constable of Harris 
County, Texas, advertised and sold the subject property 
"at public vendue".  The Maintenance Association became 
the highest and best bidder, and were conveyed title to 
the subject property by the Constable.  

In October 1992, the attorney for the Maintenance 
Association directed a letter to the veteran and his ex-
spouse at the property address.  The letter explained that 
the Maintenance Association had been conveyed title to the 
subject property in foreclosure of its lien as a result of 
the default in payment of maintenance assessments.  The 
letter directed the veteran to vacate the premises.

In November 1992, the veteran directed a letter to the 
note holder of the VA guaranteed loan.  The letter 
informed the note holder that the Maintenance Association 
had foreclosed its lien against the veteran's house, and 
that he had moved out.  The veteran indicated that he 
would no longer make mortgage payments and requested that 
the note holder foreclose on the loan as soon as possible.  

The attorney for the Maintenance Association also directed 
a letter to the note holder of the VA guaranteed loan in 
November 1992.  This letter also informed the note holder 
that the Maintenance Association had acquired title to the 
subject property through foreclosure of a judgment 
obtained against the veteran.  The attorney informed the 
note holder that the Association did not intend to make 
any payments on the VA guaranteed loan, and requested the 
initiation of foreclosure of the loan.  

The first uncured default on the VA guaranteed loan 
occurred with the payment of November 1, 1992.  A Notice 
of Default and Intention to Foreclose was issued to the VA 
by the note holder in December 1992.  The reason given for 
the default was that the veteran had been foreclosed upon 
by the Maintenance Association due to his failure to make 
payments to the association.  The note holder requested a 
waiver of the waiting time for foreclosure.  

A nonjudicial foreclosure was initiated by the note holder 
in February 1993.  A liquidation appraisal of the subject 
property was conducted wherein the property was valued in 
"as is" condition at $85,000.  A foreclosure was held in 
March 1993, wherein the note holder was the successful 
bidder for the specified bid amount of $75,048, resulting 
in a deficiency debt, and the payment on the loan guaranty 
to the note holder of $14,321.28, with the corresponding 
establishment of the veteran's loan guaranty indebtedness 
in that amount.

The note holder subsequently conveyed the subject property 
to the VA for the specified bid amount.  The VA incurred 
additional expenses in the rehabilitation, maintenance, 
and marketing of the subject property in the amount of 
$25,249.  The VA resold the subject property in March 1994 
for $96,200 incurring an overall net loss of $18,493 in 
the transaction.  

The veteran has submitted several written statements 
during the course of his pursuit of a waiver, and also 
testified orally at a hearing before a hearing officer at 
the RO in February 1994.  The Board has reviewed and 
considered the veteran's prolific arguments.  The essence 
of the veteran's argument is that when he first purchased 
the subject property used as security for the VA 
guaranteed loan, the pool and tennis club was a private 
club, and membership was optional.  He states that after 
the Maintenance Association took control and 
responsibility for the club, all homeowners were compelled 
to join and support it financially, regardless of whether 
they voted for the club or not.  The veteran has asserted 
that not only did he not participate in the activities of 
the club, he was morally and religiously opposed to those 
activities.  He argues that he should not have been 
compelled to either join the club or provide financial 
support to activities that he did not believe in.  He 
believes that he should be relieved from the resulting 
loan guaranty indebtedness through waiver.  

Analysis

The law precludes a waiver of recovery of an overpayment or a 
waiver of collection of any indebtedness where an indication 
of any one of the following elements is found to exist:  (1) 
Fraud, (2) misrepresentation, or (3) bad faith. 38 U.S.C.A. 
§ 5302(c).  Upon this finding, any contentions or evidence 
pertaining solely to the question of whether equity and good 
conscience necessitates a waiver, such as it relates to undue 
hardship, etc., becomes "moot."

Black's Law Dictionary, 6th ed., 1990, defines "bad faith" as

"Generally implying or involving actual 
or constructive fraud, or a design to 
mislead or deceive another, or a neglect 
or refusal to fulfill some duty or some 
contractual obligation prompted by some 
interested or sinister motive."

VA's definition of "bad faith," however, is limited by 
regulation and case law to conduct that is undertaken "with 
intent to seek an unfair advantage with knowledge of the 
likely consequences, and results in a loss to the 
government."  38 C.F.R. § 1.965(b)(2) (1998); Richards v. 
Brown, 9 Vet. App. 255 (1996).  VA regulation also indicates 
that the term "bad faith generally describes unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense."  38 C.F.R. § 1.965(b)(2).  

It has been a well-settled principal in the VA home loan 
program that "bad faith" would most likely exist when a 
veteran-obligor abandons a VA guaranteed property and the 
mortgage payments associated with the underlying loan, despite 
having the financial ability to make mortgage payments.  It 
was partially on that basis that the RO found that "there was 
a willful intention on the part of the claimant to seek an 
unfair advantage or to neglect or refuse to fulfill some duty 
or contractual obligation," thereby determining that "bad 
faith," on the part of the veteran existed obviating their 
necessity for further consideration of a waiver.  

In that regard, the Board notes that in the case of Richards 
v. Brown 9 Vet. App. 255 (1996), the Court of Appeals for 
Veterans Claims (the Court) held that defining bad faith in 
terms of two alternatives, namely as "a willful intention to 
either seek an unfair advantage or to neglect or refuse to 
fulfill some duty or contractual obligation," is 
inconsistent with the operative regulatory language in 
38 C.F.R. § 1.965(b)(2) which defines the term "bad faith" 
as used in 38 U.S.C.A. § 5302(c).  The Court limited a 
finding of "bad faith to cases in which there is an intent 
to seek an unfair advantage, the same test as only one of the 
two alternative tests."  

In making their finding of "bad faith" in the instant case, 
the RO stated that the veteran had the ability to pay the 
homeowner's maintenance assessments but refused to do so 
because of his strong religious beliefs; however, the RO also 
stated that the veteran did not attempt to rent or sell the 
subject property, and made no reasonable effort to fulfill his 
responsibilities to VA.  Proceeding in a manner consistent 
with the Richards' holding, since the RO did not limit its 
finding exclusively to the now rejected alternative test 
(neglecting or refusing to fulfill some duty or contractual 
obligation), the Board finds that it may properly review the 
RO's decision to determine whether the veteran's conduct was 
consistent with the Court approved "unfair advantage" test.  

The Board notes that the instant case presents an unusual 
situation from the standpoint that it was not a default on a 
VA guaranteed loan that was the precipitating event that led 
to the creation of the loan guaranty indebtedness, but a 
default on a required payment of maintenance association 
yearly dues.  Regardless, the end result was the same.  
Ultimately, there was a default on the VA guaranteed loan that 
resulted in the loss of the property used as security for the 
loan, and a loss by the VA on the loan guaranty in the amount 
of $14,321.28.  After the Maintenance Association had 
foreclosed on their maintenance assessment lien, there was 
nothing the veteran could feasibly have done to save the VA 
guaranteed loan absent renegotiating with the Maintenance 
Association to buy back the subject property and agreeing to 
repay the maintenance dues arrearage to them.  Since, however,  
the failure of the veteran to pay his full maintenance 
assessment was the precipitating event that led to the 
creation of the loan guaranty indebtedness, the Board will 
examine that aspect of the case in the determination of 
whether there was an indication of "bad faith" on the part 
of the veteran.  

The Board has taken into consideration the veteran's 
documented actions from 1986 through 1992, both prior to and 
following his default on the yearly Maintenance Association 
dues and the VA guaranteed loan.  The Board must reasonably 
conclude that the veteran failed to fulfill his duty to pay 
his Maintenance Association dues and to make his mortgage 
payments on the VA guaranteed loan, and that his actions were 
prompted solely by self-interest and not because of his 
financial inability or any other mitigating circumstance.  By 
his conduct, the veteran specifically intended to seek an 
unfair advantage over the other homeowners in his 
subdivision, the VA, and the note holder with knowledge of 
the likely consequences.

First, the evidence shows, and the veteran does not deny that 
he knowingly purchased a home in a subdivision that had 
restrictive covenants.  Nor does he deny that he was aware 
that there was contained within those restrictive covenants a 
provision for the collection of a yearly maintenance 
assessment from the homeowners.  In fact, throughout the time 
period in question, the veteran was in full agreement with 
the payment of those assessments so long as they were used 
for maintenance of facilities within the subdivision that he 
used.  

Second, the evidence also shows that in September 1987, when 
the veteran first informed the Maintenance Association of his 
intention to not pay that portion of dues that he believed 
would be applied to the pool and tennis club, he admitted 
that his motivation was that he did not use the club house 
"one single day," and that therefore, he would not support 
the club house or be a member thereof.  It was only after the 
Maintenance Association demonstrated that it would continue 
to actively pursue the full payment from the veteran that he 
articulated his disagreement with the pool and tennis club on 
religious and moral grounds.  Regardless of the veteran's 
motivations for not paying the required fees to the 
Maintenance Association (i.e., whether on economic or on 
moral grounds), the fact remains that the veteran acted 
solely by self-interest and not because of his financial 
inability or any other mitigating circumstance.  If the 
veteran truly had moral reservations regarding the actions of 
the Maintenance Association or of the community at large, in 
order to be fair to his neighbors in the subdivision, his 
recourse would have been to sell the home.  

The veteran chose instead to remain as an owner of a home in 
a subdivision that had the very same restrictive covenants 
that he had agreed to accept six years prior, but instead of 
following all of the covenants, the veteran decided that he, 
and only he, should be able to pick and choose which of the 
covenants he would follow.  By his conduct, the veteran 
specifically intended to seek an unfair advantage over the 
other homeowners in his subdivision, the VA, and the note 
holder with knowledge of the likely consequences.  Once 
again, the veteran's recourse would have been to either 
accept all of the covenants and maintenance assessment 
obligations, or sell the home and move to a home in a 
subdivision that he could accept.  The veteran chose instead 
to place the burden upon others.  The VA had no choice in the 
matter, but was simply left to pay for the veteran's 
assertion of his unfair advantage over others.  

In summary, the unfair advantage obtained by the veteran from 
such conduct remains clear.  If the Maintenance Association 
would have chosen to concede to the veteran's position, the 
veteran would have been able to recoup the inherent value of 
the ownership of a home in a subdivision that had a viable 
homeowner's association, but would not have had to pay his 
fair share.  Although the veteran's behavior may not have 
been deceptive or sinister, per se, the preponderance of the 
evidence demonstrates all the essential elements of "bad 
faith."  The veteran's conduct was undertaken with the intent 
to seek an unfair advantage, with knowledge of the likely 
consequences, and it resulted in a loss to the government.  
Based upon the veteran's actions, the loan guaranty 
indebtedness was created, and as a matter of law, the 
decision of the RO is affirmed to the extent indicated, and 
the consideration of a waiver is precluded.  38 U.S.C.A. 
§ 5302; 38 C.F.R. § 1.965.  


ORDER

Waiver of recovery of loan guaranty indebtedness is denied.



		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals



 

